Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-28 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 4, 7, 10, 13, 15, 17, 19, 21, 23, 25, and 27 are amended
	- claims 2-3, 5-6, 8-9, and 11-12 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 10/16/2020.


EXAMINER’S COMMENTS

Regarding claims 1, 4, 7, 10, 13, 14, 16-18, 20-22, 24-26, and 28 previously rejected under 35 U.S.C. § 103, Applicant's arguments see "In contrast, and as discussed above, the claimed invention includes two decoding candidate groups in total in a common search space. It is respectfully submitted Nakao et al. does not teach or suggest these features. Further, paragraphs [0207], [0221] and [0222] of Nakao et al. describe configuring a search space. However, Nakao et al. does not teach or suggest decoding candidate groups in total in a common search space. In addition, the method of configuring the search space in Nakao et al. does not describe an available DCI. In contrast, amended claim 1 recites the first M decoding candidates are available for the second DCI in the common search space and remaining N-M decoding candidates are not available for the second DCI in the common search space. Therefore, it is respectfully submitted Nakao et al. does not teach or suggest these features. Wang et al., Tooher et al. and Han et al. also do not teach or suggest the claimed combination of features.", filed 02/20/2014, with 

Allowable Subject Matter

Claims 1, 4, 7, 10, 13, 14, 16-18, 20-22, 24-26, and 28 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus of transmitting and receiving DCI between user equipment and base station. These claims contain the following bold-faced features which, when combined with other features in the claims, conventional techniques of record in the art fail failed to anticipate or render obvious.
The primary reason for the allowance of the independent claims 1, 4, 7, and 10 is the inclusion of the features, "monitoring first M decoding candidates, among the N decoding candidates in the common search space, to detect a second DCI different from the first DCI, where M is a positive integer smaller than N, wherein only the first M decoding candidates, among the N decoding candidates in the common search space, are available for the second DCI in the common search space, and remaining N-M decoding candidates, among the N decoding candidates in the common search space, are not available for the second DCI in the common search space where M is a positive integer smaller than N-M". These features as incorporated into the independent claims 1, 4, 7, and 10 
Wang, Nakao, and Tooher, individually or in combination, do not specifically teach the limitations “wherein only the first M decoding candidates, among the N decoding candidates in the common search space, are available for the second DCI in the common search space, and remaining N-M decoding candidates, among the N decoding candidates in the common search space, are not available for the second DCI in the common search space where M is a positive integer smaller than N-M.” as combined with other features in independent claims 1, 4, 7, and 10.
Claims 13-16 depend on claim 1; claims 17-20 depend on claim 4; claims 21-24 depend on claim 7; claims 25-28 depend on claim 10; therefore, these claims are considered allowable on the basis as the parent claims 1, 4, 7, and 10 as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1, 4, 7, and 10 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1, 4, 7, and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411